Citation Nr: 1106760	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-00 729	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic stress 
disorder.  
 
2.  Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active service from February 1964 to 
February 1967.

This appeal arises to the Board of Veterans' Appeals (Board) from 
a September 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
, that determined that new and material evidence had not been 
submitted to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).

In a January 2007-issued decision, the RO denied increased 
ratings for diabetes mellitus, right upper extremity peripheral 
neuropathy, right lower extremity peripheral neuropathy, left 
upper extremity peripheral neuropathy, and left lower extremity 
peripheral neuropathy.  The Veteran submitted a timely notice of 
disagreement and the RO issued a statement of the case.  No VA 
Form 9, Appeal to the Board of Veterans' Appeals, or other 
correspondence containing the necessary information was received 
from the Veteran.  The RO therefore closed that appeal.


FINDINGS OF FACT

1.  In December 2004, the Board denied service connection for 
PTSD and properly notified the Veteran of that decision.  

2.  Evidence received since the December 2004 Board decision is 
new and material and raises a reasonable possibility of 
substantiating the claim. 

3.  It is at least as likely as not that the Veteran is a combat 
veteran.

4.  Exposure to combat in Vietnam led to PTSD.





CONCLUSIONS OF LAW

1.  The December 2004 Board decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 3.156, 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied service connection 
claim and claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007), VA has a duty to notify and 
assist the claimant in the development of the claim.  In this 
case, the Board is granting the benefit sought.  Accordingly, the 
duty to notify and the duty to assist need not be discussed.  

New and Material Evidence 

In November 2005, the Veteran requested that his PTSD claim be 
reopened.  Thus, this is an application to reopen the claim, as 
it had previously been denied by the Board in December 2004.  The 
pertinent evidence considered by the Board in December 2004 
includes conflicting medical evidence concerning whether the 
Veteran suffers from PTSD.   

Unless the Veteran appeals to the Court, or unless the Chairman 
of the Board orders reconsideration, Board decisions are final on 
the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 
364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Veteran did 
not appeal the December 2004 Board decision to the Court, and 
because the Board Chairman did not order reconsideration, the 
Board's December 2004 decision is final.

Where a claim has been finally disallowed, the law and 
regulations provide that if new and material evidence has been 
presented or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  

Pursuant to 38 C.F.R. § 3.156(a) (2010), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  This version of 38 C.F.R. § 3.156(a) 
applies to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  The claim to reopen was received in 
November 2005.  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stressed 
that new and material evidence could be found where the new 
evidence would raise a reasonable possibility of substantiating 
the claim if, when considered with the old evidence, it would at 
least trigger the Secretary's duty to assist by providing a 
medical opinion.

The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim on 
any basis, in this case, since the Board decision dated in 
December 2004.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board decision of December 2004 reopened a prior claim for 
service connection for PTSD based on new and material evidence.  
The Board then denied the claim on the merits, based on no 
diagnosis of PTSD.

The evidence received by VA since the Board's December 2004 
decision includes an April 2006-dated VA psychiatric report that 
contains an assessment of PTSD.  The report was authored by a VA 
staff psychiatrist.  Other VA psychiatry attending notes dated in 
2006 also reflect that the Veteran now has PTSD.  These are new 
evidence, as they could not have been considered in the December 
2004 Board decision.  These reports are material evidence in that 
they supply evidence of PTSD, a key item found missing in the 
December 2004 Board decision.  Because this is competent 
evidence, it raises a reasonable possibility of substantiating 
the claim.  Credibility of the evidence is always presumed for 
purposes of reopening a claim.  Kutscherousky, supra.  Thus, the 
evidence is new and material as contemplated by 38 C.F.R. 
§ 3.156(a).  The Board therefore must grant the application to 
reopen this service connection claim. 

Service Connection

Where the RO has denied reopening the claim, but the Board finds 
that new and material evidence sufficient to reopen the claim has 
been submitted, then the Board must consider whether the Veteran 
has been given an opportunity to present argument and/or 
additional evidence on this matter, and whether adjudication will 
violate the prejudice safeguard set forth in Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, because the outcome is 
favorable to the Veteran, no unfair prejudice will result from 
the Board's handling of the matter.  

In order to establish service connection for a disability, the 
evidence must show that it resulted from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection 
for PTSD is subject to additional requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy, and the claimed stressor is related to 
that combat, his lay testimony-alone-may establish the 
occurrence of the claimed in-service stressor in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service.  38 C.F.R. § 3.304(f) 
(2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Cohen Court stressed that where a diagnosis of PTSD has been 
made, the Board must presume the sufficiency of the claimed 
stressor.  Id, at 140.  

A VA letter, dated October 5, 1999, notes that the Veteran had 
been admitted to a VA PTSD clinic in May 1999.  The letter notes 
that although the Veteran did not see actual combat, he did 
handle body bags and was in the vicinity of mortar explosions 
occasionally.  Chronic PTSD due to these events was found.  The 
letter is signed by a VA PTSD psychiatrist.  

A February 2002 VA PTSD compensation examination report notes 
that the depressive disorder criteria for PTSD are not met, 
although it also notes that the Veteran was currently being 
medicated with Prozac(r).  

In February 2002, the Veteran reported several Vietnam-related 
PTSD stressors.  He reported that a grenade was tossed near him, 
that he survived mortar attacks, and that he performed guard 
duty.  His reports are significant because the Court indicated 
that given the broad guidelines for what activity is considered 
combat with the enemy, an enemy mortar attack or performing guard 
duty might be considered to be "combat-related."  Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997) (mortar fire while on 
convoys, or guard duty, or being fired on might be construed as 
combat related).  

In January 2006, the Veteran reported that his stressor was 
unloading body bags.  As noted above, in April 2006 a VA staff 
psychiatrist found PTSD after the Veteran discussed multiple 
stressors. 

In August 2006, the RO received an official report of the 
chronology of attacks on various bases in South Vietnam.  
According to the report, during 1966 Pleiku was hit by 79 rounds 
of stand-off munitions (mortars, rockets).  Five personnel were 
wounded in action.  

In April 2010, the Veteran testified before the undersigned 
Veterans Law Judge that he was stationed in Cam Ranh Bay, but 
often drove in supply convoys to Pleiku, in the mountains.  He 
recalled that a person named Patterson was wounded by sniper fire 
while the two were unloading supplies at a Cam Ranh Bay boat 
dock.  He testified concerning performing guard duty, handling 
body bags, and surviving mortar attacks at Pleiku and Cam Ranh 
Bay. 

Although the official report mentioned above does not supply 
independent corroboration of handling body bags in Vietnam, the 
report does tend to verify mortar attacks at Pleiku.  In 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the Veteran's own personal 
involvement, is not necessary.  Moreover, because the Court has 
stressed that mortar attacks are evidence of combat with the 
enemy, the Veteran must be regarded as a combat veteran.  Because 
combat is found, further verification of a claimed PTSD stressor 
is not needed.  After consideration of all the evidence of 
record, including the testimony, because a diagnosis of PTSD 
based on a verified combat stressor has been offered, the Board 
must grant the claim.  










ORDER

Service connection for PTSD is granted.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


